 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
10    STEVEN ALEXANDER BOLDEN,                          Case No. C19-1289RSM

11                  Petitioner,                         ORDER GRANTING MOTION FOR
                                                        EXTENSION OF TIME TO FILE REPLY
12                       v.                             AND STRIKING PETITIONER’S OTHER
13                                                      MOTIONS AS MOOT
      UNITED STATES OF AMERICA,
14
                    Respondent.
15
16          This matter comes before the Court on Petitioner Bolden’s Motion for Extension of

17   Time to File Reply. Dkt. #16. This Motion is unopposed by the Government. Dkt. #17.
18
            The Court finds good cause to extend the deadline for Petitioner’s Reply brief in support
19
     of his underlying 2255 petition due to a delay in Petitioner’s receipt of the Government’s
20
     Response brief. The Court is troubled by Petitioner’s inability to receive mail related to this
21
22   case and will order the Clerk to mail to Petitioner a copy of the Government’s Response.

23   Petitioner’s other Motions are moot as they are duplicative and/or simply state an objection to
24
     the Government’s late Response brief, which was permitted by the Court in a prior Order.
25
            Having reviewed the relevant briefing and the remainder of the record, the Court hereby
26
27   finds and ORDERS:

28



     ORDER GRANTING MOTION FOR EXTENSION OF TIME - 1
          1) Petitioner Bolden’s Motion for Extension of Time to File Reply (Dkt #16) is
 1
 2           GRANTED. The deadline for Petitioner to submit his Reply brief is extended to

 3           January 31, 2020.        The Court has set this deadline to provide Petitioner
 4
             approximately 30 days to draft his Reply after receiving the Government’s Response
 5
             brief.
 6
 7        2) Petitioner’s Motion in Objection to United States’ Late Filing of 2255 Response,

 8           Dkt. #13, is DENIED AS MOOT.              The Court has taken note of Petitioner’s
 9           objection.
10
          3) Petitioner’s Motion for Extension, Dkt. #18, is DENIED AS MOOT.
11
          4) The Court directs the Clerk to mail Petitioner a copy of the Government’s Response
12
13           brief, Dkt. #10, along with this Order.

14        DATED this 27th day of December, 2019.
15
16
17
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28



     ORDER GRANTING MOTION FOR EXTENSION OF TIME - 2
